Citation Nr: 0217459	
Decision Date: 12/03/02    Archive Date: 12/12/02	

DOCKET NO.  O1-04 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a 
rating decision of January 6, 1998, which denied entitlement 
to a compensable evaluation for service-connected chronic 
subluxation of the right shoulder.

[The issue of entitlement to an increased rating for chronic 
subluxation of the right shoulder will be the subject of a 
later Board of Veterans' Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from October 1984 to November 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The case is now ready for appellate 
review.

The Board is undertaking additional development on the issue 
of an increased rating for chronic subluxation of the right 
shoulder pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.
  
FINDING OF FACT

The rating decision of January 6, 1988, granting service 
connection for chronic subluxation of the right shoulder and 
assigning a noncompensable evaluation was reasonably 
supported by the evidence of record and the existing legal 
authority.  

CONCLUSION OF LAW

The rating decision of January 6, 1988, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the VCAA is 
not applicable to allegations of CUE.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001). 

Legal Criteria:  The U.S. Court of Appeals for Veterans 
Claims (Court) has stated that "CUE is a very specific and 
rare kind of 'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error...."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court proposed a three-prong test to determine whether CUE 
was present in a prior determination:  (1) Either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Subsequently developed evidence 
is not applicable.  See Porter v. Brown, 5 Vet. App. 233, 
235-235 (1993).  

Broad-brush allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  See also Caffery v. Brown, 6 Vet. App. 
377, 383-384 (1994).  In other words, the claimant cannot 
simply request that the Board re-weigh or reevaluate the 
evidence.  Crippin v. Brown, 9 Vet. App. 412 (1996); 
Russell, supra.  

Previous determinations which are final and binding, 
including decisions with respect to degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be revised, reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).  

Analysis:  In this case, the January 1988 rating decision 
became final after the veteran was notified that service 
connection for recurrent right shoulder subluxation was 
granted with a noncompensable evaluation and his appellate 
rights and he did not initiate an appeal within the 
prescribed period of time.  Previous determinations which 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105(a).  

The January 1988 rating decision discussed the evidence then 
on file which included the service medical records and a 
post-service VA examination.  The rating decision accurately 
noted that the service medical records showed that the 
veteran had right shoulder problems commencing in December 
1985 and thereafter showed recurrences of subluxation and/or 
dislocation on several occasions throughout 1986.  These 
service medical records included a right shoulder X-ray 
study which was interpreted as being within normal limits 
and which did not reveal any identifiable abnormality of the 
shoulder joint.  

The January 1988 rating decision also accurately described 
the results of a VA examination conducted approximately one 
year after the veteran was separated from service in October 
1987.  This examination included findings that the upper 
extremities showed normal muscular development and strength, 
and included normal ranges of motion.  "Looking specifically 
at the right shoulder there is no tenderness in the 
shoulder, no crepitation in the shoulder and the patient as 
stated demonstrates a normal range of motion."  A right 
shoulder X-ray study included in this examination reported 
that the regional bones, joints, joint surfaces, space, and 
para-articular tissues were normal.  There was no fracture, 
dislocation, bone destruction, erosion, periosteal reaction, 
narrowing of the joint space or soft tissue calcification 
present.  The conclusion was a normal study.  While the 
veteran reported at the time of this examination an 
increased frequency of right shoulder subluxation, no 
identifiable pathology of the shoulder from physical 
examination or diagnostic study was revealed by VA 
examination.  The diagnosis from this examination was 
"chronic subluxation of the right shoulder by patient 
history, not demonstrated on exam today."  

Based upon consideration of the service medical records and 
the VA examination after service and in consideration of the 
provisions of 38 C.F.R. § 4.71a, the RO granted service 
connection for recurrent right shoulder subluxation but 
granted a noncompensable evaluation on the basis that there 
was no clinically identifiable pathology of the veteran's 
right shoulder demonstrated.  That is, while recurrent 
subluxations were shown during service, the veteran 
presented no clinical evidence demonstrating recurrent 
subluxations in the year following service, and no pathology 
of the right shoulder was identified during VA examination 
in October 1987.  The veteran had full range of motion with 
normal muscular development and strength, there was no 
tenderness or crepitation in the shoulder joint and X-ray 
studies were normal.  

Compensable evaluations were available in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 for 
demonstrable ankylosis (fixation) of the right shoulder 
joint, limitation of motion of the shoulder, impairment of 
the humerus, or impairment of the clavicle and scapula.  
However, no such impairment was demonstrated at the time of 
the VA examination after service.  

The Board finds that the January 1988 rating decision 
included consideration of the correct facts, as they were 
known at the time, and of the correct statutory and 
regulatory provisions.  All facts available at the time were 
before the RO for consideration and the Board concludes that 
the RO applied the correct laws and regulations to these 
facts.  Finally, the Board finds no error was made by the RO 
which is undebatable and the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  

Rather, the claim of clear and unmistakable error brought 
with respect to the January 1988 rating decision appears to 
be more a disagreement as to how the facts were weighed or 
evaluated, an argument which does not support a finding of 
CUE.  While, in retrospect, a compensable evaluation 
arguably might have been assigned in the initial January 
1988 rating decision, given the evidence then on file and 
especially included in the October 1987 VA examination, the 
Board cannot conclude that the failure to assign a 
compensable evaluation at that time was clearly and 
unmistakably erroneous.  The January 1988 rating decision 
does not contain undebatable error.  At the time of this 
rating, the veteran was advised of the noncompensable 
evaluation assigned for right shoulder disability and his 
appellate rights and he did not disagree or appeal or have 
any further contact with VA on this issue until he filed a 
claim for an increased evaluation over a decade later in 
2000.  







ORDER

The January 6, 1988, rating decision which denied a 
compensable evaluation for recurrent right shoulder 
subluxation was not clearly and unmistakably erroneous; the 
appeal is denied.  




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

